IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT

D.A.L.                                    : No. 82 WM 2019
                                          :
                                          :
             v.                           :
                                          :
                                          :
ST. JOSEPH PARISH AND THE ROMAN           :
CATHOLIC DIOCESE OF PITTSBURGH            :
                                          :
                                          :
PETITION OF: THE ROMAN CATHOLIC           :
DIOCESE OF PITTSBURGH AND ST.             :
JOSEPH PARISH                             :


                                    ORDER



PER CURIAM

      AND NOW, this 15th day of November, 2019, the Application for Extraordinary

Relief is DENIED.